Wednesday, 18th November. By the whole court, (consisting of Judges Fleming, Roane, and Tucker) the judgment of the District Court was reversed.
Judge Tucker
expressed himself as follows: “ Every point in this cause has been so fully discussed both by the bar, and the court in the case of Hill v. Burrow(e) (which I cannot distinguish from this, except as to the date of the will, which, in that case was antecedent to the Act for docking entails;) and in the case of Tate v. Tally„ (f) as to preclude all further discussion upon them, without leaving the decisions of this court in a state of. perpetual fluctuation. I am therefore of opinion that the judgment be reversed, and a judgment entered for the defendants in the ejectment.

 3 Call, 342.


 3 Call, 354.